DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This is in response to a letter for a patent filed 17 June 2019 in which claims 1–18 were presented for examination.  Claims 1-18 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 28 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.  A copy of the 1449s are attached hereto.

Drawings
The drawings are objected to because in FIG 5, above the pie chart, “ACITIVITY” should be “ACTIVITY.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Specification
The abstract of the disclosure is objected to because the first sentence of the Abstract is incomplete.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
The paragraphs starting on Page 4 of the Specification–as –originally –filed, under DESCRIPTION OF THE EXAMPLE EMBODIMENTS, have been misnumbered.  The paragraphs should be renumbered starting at [0020].  Appropriate correction is required.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  

Step 1
Claims 1-18 are within the four statutory categories.  Claims 1-6 are drawn to a method (i.e. process); Claims 7-12 is drawn to an electronic device (i.e. machine); and Claims 13-18 are drawn to a non-transitory computer-readable storage medium (i.e. manufacture).  Therefore, Claims 1-18 are within the four statutory categories.

Step 2A Prong 1
Independent Claims 1, 19, and 20 substantially recite: receiving a request to display a calendar associated with a delivery point of a user; accessing shipment information associated with the user, the shipment information including a record of physical delivery items and electronic delivery items; and displaying, for each day on the calendar, a count of the physical delivery items and electronic delivery items. 
Independent claims 1, 7, and 13 as a whole recite a method of organizing human activity and/or a mental process.  The limitations of receiving a request to display a calendar associated with a delivery point of a user; accessing shipment information associated with the user, the shipment information including a record of physical delivery items and electronic delivery items; and displaying, for each day on the calendar, a count of the physical delivery items and electronic delivery items, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by the human mind (including observations, evaluations, judgments, and opinions).  That is, other than reciting “an electronic device,” “storage medium,” ’ “instructions,” and “processor”, in claim 7, and  “storage medium,” ’ “instructions,” and “processor” in claim 13, nothing in the claim elements preclude the steps from practically being performed by the human mind.  For example, but for the “processor”, “receiving,” “accessing,” and “displaying” in the context of this claim encompasses receiving a request, accessing shipment information, and displaying a count of electronic and physical delivery item.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
              Furthermore, the abstract ideas for Claims 7 and 13 are identical as the abstract idea for Claim 1, because the only difference between Claims 1, 7, and 13 is that Claim 1 recites 
             
 Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 7  recites the additional element(s), “an electronic device,” “storage medium,” “instructions,” and a ”processor;” and claim 13 recites the additional element(s), “storage medium,” “instructions,” and a ”processor” to perform the “receiving,” “accessing,” and “displaying” steps.  
               Further, in regards to the “processor”, “receiving,” “accessing,” and “displaying”  limitations are just more mere data gathering, and also are characterized as transmitting or receiving data over a network; and insignificant post-solution activity and are also recited at a high level or generality, and merely automates the receiving, accessing, and displaying steps.
              The claimed computer components in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “processor” performing a generic computer function of “receiving,” “accessing,” and “displaying”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor, electronic device).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
               
Step 2B

Integration of the abstract idea into a practical application, the additional element of using “an electronic device,” “storage medium,” “instructions,” and a ”processor” to perform the “receiving,” “accessing,” and “displaying” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, the “receiving,” “accessing,” and “displaying” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the “receiving,” “accessing,” and “displaying” is well understood, routine, and conventional because the specification has demonstrated the processor/system (including general purpose/general computing processor) that can be used for receiving, accessing, and displaying as described in para ([0007]-[0010]). For these reasons, there is no inventive concept. Thus, even when viewed as a. whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are ineligible. 
 	As per dependent claims 2-4, 6, 9-10, 12, 14-16, and 18, the limitations merely narrow the previously recited abstract limitations.  For example, dependent claims 2, 8, and 14 recite shipment information includes historical information.  Dependent Claims 3, 9, and 15 recite incoming and outgoing deliveries.  Dependent Claims 4, 10, and 16 recite a separate count is displayed.  For the reasons described above with respect to claims 1, 7, and 13, respectively, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
  	As per dependent Claims 5, 11, and 17, the recitation of “displaying an alert icon” is merely directed towards the narrowing of the abstract idea previously identified in independent Claims 1, 7, and 13 respectively, and hence is directed towards the same abstract idea.  Similar to above, the “displaying an alert icon…” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1, 7, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 15 of U.S. Patent No. 10,325,240.  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application’s claims 1, 7, and 13, respectively, are to be found in patent’s claims 1, 9, and 15 (as the application claim 1 fully encompasses patent claim 2).  The difference between the application’s claims 1, 7, and 13 and the patent’s claim’s 1, 9, and 15 lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus the invention of claims 1, 9, and 15 of the patent is in effect a “species” of the “generic” invention of the application’s claims 1, 7, and 13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application’s claims 1, 7, and 13 are anticipated by claims 1, 9, and 15 of the patent, they are not patentably distinct from claims 1, 9, and 15 of the patent.  
Instant Application 16/443,154 
U.S. Patent No. 10,325,240
1. A method comprising:

receiving a request to display a calendar associated with a delivery point of a user;


accessing shipment information associated with the user, the shipment information including a record of physical delivery items and electronic delivery items; and

















displaying, for each day on the calendar, a count of the physical delivery items and electronic delivery items.


receiving, using at least one processor, a request to display a calendar configured to identify incoming physical item deliveries associated with a physical delivery point of a user; 

accessing, using the at least one processor, and from a data repository configured to receive item delivery data from one or more delivery processing systems associated with a distribution network, shipment information associated with the physical delivery point of the user, the shipment information identifying (i) at least one first item scheduled for physical delivery at the physical delivery point, (ii) an estimated future delivery date for the at least one first item, and (iii) at least 

displaying, using the at least one processor, and within a portion of an interface representative of at least one day on the calendar, information identifying a count of the at least one first and second items estimated for delivery on the at least one day on the calendar based on the shipment information, and a link to a digital image of a portion of an exterior packaging of the at least one first item; based on the accessed shipment information, determining, using the at least one processor, whether the at least one first item is associated with a signature requirement; 

when the at least one first item is determined to be associated with the signature requirement, modifying, using the at least one processor, at least a portion of the displayed information to present an alert icon to the user, the alert icon notifying the user of the signature requirement; based on the accessed shipment information, determining, using the at least one processor, whether the estimated future delivery date for the at least one first item has been delayed; and when the estimated future delivery date for the at least one first item has been delayed, modifying, using the at least one processor, at least a portion of the displayed information to present an alert icon to the user, the alert icon being configured to notify the user of the delayed estimated future delivery date.

a computer-readable storage medium storing instructions; and 
a processor executing the instructions to:
receive a request to display a calendar associated with a delivery point of a user;

access shipment information associated with the user, the shipment information including a record 






display, for each day on the calendar, a count of the physical delivery items and electronic delivery items.



a computer-readable storage medium storing instructions; and 

a processor executing the instructions to: 


receive a request to display a calendar configured to identify incoming physical item deliveries associated with a physical delivery point of a user; 


access, from a data repository configured to receive item delivery data from one or more delivery processing systems associated with a 


display, within a portion of an interface representative of at least one day on the calendar, information identifying a count of the at least one first and second items estimated for delivery on the at least one day on the calendar based on the shipment information, and a link to a digital image of a portion of an exterior packaging of the at least one first item; based on the accessed shipment information, determine whether the at least one first item is associated with a signature requirement; when the at least one first item is determined to be associated with the signature requirement, modify at least a portion of the displayed information to present an alert icon to the user, the alert icon notifying the user of the signature requirement; based on the accessed shipment information, determine whether the estimated future delivery date for the at least one first item has been delayed; and when the estimated future delivery date for the at least one first item has been delayed, modify at least a portion of the displayed information to present an alert icon to the user, the alert icon being configured to notify the user of the delayed estimated future delivery date.


receiving a request to display a calendar associated with a delivery point of a user;


accessing shipment information associated with the user, the shipment
information including a record of physical delivery items and electronic delivery items; and















displaying, for each day on the calendar, a count of the physical delivery items and electronic delivery items.


receiving a request to display a calendar configured to identify incoming item deliveries associated with a physical delivery point of a user; 

accessing, from a data repository configured to receive item delivery data from one or more delivery processing systems associated with a distribution network, shipment information associated with physical delivery point of the user, 

displaying, within a portion of an interface representative of at least one day on the calendar, information identifying a count of the at least one first and second items estimated for delivery on the at least one day on the calendar based on the shipment information, and a link to a digital image of a portion of an exterior packaging of the at least one first item; based on the accessed shipment information, determining whether the at least one first item is associated with a signature requirement; when the at least one first item is determined to be associated with the signature requirement, modifying at least a portion of the displayed information to present an alert icon to the user, the alert icon notifying the user of the signature requirement; based on the accessed shipment information, determining whether the estimated future delivery date for the at least one first item has been delayed; and when the estimated future delivery date for the at least one first item has been delayed, modifying at least a portion of the displayed information to present an alert icon to the user, the alert icon being configured to notify the user of the delayed estimated future delivery date.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-13, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagi et al. (US PG Pub. 2012/0179606) in view of Smith et al. (US PG Pub. 2002/0042808).  
As per claim 1, Sagi et al. discloses a method comprising:
receiving a request to display a calendar associated with a delivery point of a user (Sagi et al.:  [0021]-[0023] an integrated calendar is provided for a mail recipient user that receives automotive time sensitive notices such as due date calendar entries related to both physical and digital mail. For example, a print stream processor utilizes recipient preferences to determine that a mail piece should be delivered by physical mail); and
	accessing shipment information associated with the user, the shipment information including a record of physical delivery items and electronic delivery items ([0027],[0052],[0073; also see FIG. 6).
	Sagi et al. does not explicitly disclose, however, Smith et al. discloses:
displaying, for each day on the calendar, a count of the physical delivery items and electronic delivery items (Smith et al.: [0015]; menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form; also see FIGS. 2 and 3 show # of items each day). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the system of Sagi et al. to include the mail delivery notification system as taught by Smith et al. to visually see a count the number of expected deliveries.

As per claims 3, 9, and 15, Sagi et al. in view of Smith et al. discloses the method, electronic device, and computer-readable storage medium of claims 1, 7, and 13, respectively.  Sagi et al. further discloses wherein the physical delivery items and electronic delivery items include incoming and outgoing deliveries associated with the delivery point of the user ([0068], forward (e.g. outgoing).

As per claims 4, 10, and 16, Sagi et al. in view of Smith et al. discloses the method, electronic device, and computer-readable storage medium of claims 1, 7, and 13, respectively.  Sagi et al. does not further disclose however, Smith et al. discloses:
wherein a separate count is displayed for the physical delivery items from a count displayed for the electronic delivery items (Smith et al.: [0003] The invention relates to methods and apparatus for linking data objects of varying kinds, whether electronic or physical or both.; [0014] FIG. 2 shows an exemplary calendar screen 30 which displays icons associated with particular tasks or events. For example, an icon 32 indicates that a periodical publication is expected to arrive on September 1. Icons 34 and 36 indicate that on September 5, a package ( icon 34) and a letter ( icon 36), respectively, were, or are scheduled to be, received. The icons represent data objects which themselves may have further information associated with them and with respect to which various actions may be taken. For example, letter icon 36 may have associated with it data describing the source of the letter, the nature of the letter (e.g., bill, circular, personal, etc.), deadlines associated with the letter (e.g., the last data on which the bill contained in the letter may be paid without penalty), etc. also see FIG. 2 on Sept. 5th; and [0015] A menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent. Among these are "detail view" which enables the user to access further information concerning the object, such as the nature of the object, deadlines associated with it, etc. as described above; "view messages" which enables the user to view a list of electronically transmitted messages; "email to sender" which enables the user to quickly send an email to the sender of the data object; ”hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form… "view linked documents" which enables the user to view documents that are associated with a particular data object; and "cancel shipment" which enables the user to cancel a shipment of the object, e.g., a package. The user may perform any of these actions simply by selecting a data object, such as by clicking on it, and then selecting the desired functionality from the menu 40, also by clicking on it. Additionally, buttons 42 enable the user to present the calendar view as a monthly view, a weekly view, a daily view, or as a list.  {The Examiner interprets ”view linked documents” to mean that the letter icon #36 is received in digital form on Sept 5 2000 (along with the separate parcel icon) and may be viewed by clicking on the letter icon}.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Sagi et al. to include the a separate count of physical deliveries and electronic deliveries as taught by Smith et al. in order provide the user with a quick reference of incoming mail.   

As per claims 5, 11, and 17, Sagi et al. in view of Smith et al. discloses the method, electronic device, and computer-readable storage medium of claims 1, 7, and 13, respectively.     Sagi et al. further discloses further comprising displaying an alert icon on the calendar for a shipment that requires user attention ([0060]-[0061],[0064],[0066], also see FIG. 10).

As per claims 6, 12, and 18, Sagi et al. in view of Smith et al. discloses the method, electronic device, and computer-readable storage medium of claims 1, 7, and 13, respectively.    
Sagi et al. does not further disclose, however, Smith et al. discloses:
wherein the calendar is displayed as a monthly calendar showing each day along with the count of physical delivery items and electronic delivery items for each day (Smith et al.: [0015]; menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form… Additionally, buttons 42 enable the user to present the calendar view as a monthly view, a weekly view, a daily view, or as a list; also see FIGS. 2 and 3 show # of items each day). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the system of Sagi et al. to include the mail delivery notification system as taught by Smith et al. to visually see a count the number of expected deliveries.

As per claim 7, Sagi et al. discloses an electronic device comprising:
a computer-readable storage medium storing instructions ([0070]-[0071]); and 
a processor ([0070]-[0071]) executing the instructions to:
receive a request to display a calendar associated with a delivery point of a user (Sagi et al.:  [0021]-[0023] an integrated calendar is provided for a mail recipient user that receives automotive time sensitive notices such as due date calendar entries related to both physical and digital mail. For example, a print stream processor utilizes recipient preferences to determine that a mail piece should be delivered by physical mail);

	Sagi et al. does not explicitly disclose, however, Smith et al. discloses:
display, for each day on the calendar, a count of the physical delivery items and electronic delivery items (Smith et al.: [0015]; menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form; also see FIGS. 2 and 3 show # of items each day). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the system of Sagi et al. to include the mail delivery notification system as taught by Smith et al. to visually see a count the number of expected deliveries.

As per claim 13, Sagi et al. discloses a tangibly embodied non-transitory computer-readable storage medium storing instructions that, when executed by a processor, perform a method comprising:
receiving a request to display a calendar associated with a delivery point of a user (Sagi et al.:  [0021]-[0023] an integrated calendar is provided for a mail recipient user that receives automotive time sensitive notices such as due date calendar entries related to both physical and digital mail. For example, a print stream processor utilizes recipient preferences to determine that a mail piece should be delivered by physical mail); and 
	accessing shipment information associated with the user, the shipment information including a record of physical delivery items and electronic delivery items ([0027],[0052],[0073; also see FIG. 6).
	Sagi et al. does not explicitly disclose, however, Smith et al. discloses:
Smith et al.: [0015]; menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form; also see FIGS. 2 and 3 show # of items each day). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the system of Sagi et al. to include the mail delivery notification system as taught by Smith et al. to visually see a count the number of expected deliveries.

Claims 2, 8, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagi et al. (US PG Pub. 2012/0179606) in view of Smith et al. (US PG Pub. 2002/0042808) as applied to claims 1, 7, and 13 above and further in view of Phifer et al. (US PG Pub. 2010/0100436).
As per claims 2, 8, and 14, Sagi et al. in view of Smith et al. discloses the method, electronic device, and computer-readable storage medium of claims 1, 7, and 13, respectively.  Sagi et al. in view of Smith et al. does not further disclose, however, Phifer et al. discloses:
wherein the shipment information includes historical information regarding past shipments, and predictive information regarding schedule shipments (Phifer et al.: [0005], current day methods for coordinating marketing actions in association with mail correspondence rely upon "historical" or "predictive" models and approaches. For instance, the historical approach entails accumulation of past delivery data pertaining to the target in question as an indicator of current day mail stream behavior. With this approach, historical data regarding dates of delivery network mail stream induction, tracking dates (e.g., USPS) and other events that occur during mail stream processing are employed to determine an average or best guess estimation of mail item delivery. Using this historical data, the mailer may at least identify a Sagi et al. in view of Smith et al. to include the ability to utilize historical shipment data as taught by Phifer et al. to determine an average or best guess estimation of future mail item delivery (Phifer et al.: [0015])

Conclusion
 	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) DeCencio et al. (EP 2323323 A1), discloses a system and method for providing redundant customer communications delivery using hybrid delivery channels
2) “The Postal Service Role in the Digital Age Part 2: Expanding the Postal Platform,” April 19, 2011, uspoig.gov, OIG Blog Category; 10 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314





/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 25, 2021